Citation Nr: 1224706	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-32 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder as secondary to personal assault.

2.  Entitlement to service connection for the residuals of hepatitis A, B, and/or C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Oakland, California.  Following the perfection of his appeal, the appellant provided testimony before the undersigned Veterans Law Judge in May 2012 at the RO.  A transcript of that hearing was produced and has been included in the claims folder for review.  

The  issue of entitlement to unnamed disabilities secondary to chemical dioxin exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and the matter is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to further appellate review.  In this regard, it appears that there is additional evidence that needs to be obtained in order to ensure a complete record and that all attempts to obtain those records have not been exhausted. 

The record indicates that the appellant entered onto active duty in July 1971.  After completing his basic training at Fort Ord, California, he was transferred to South Korea.  The service personnel records indicate that the appellant was first attached to Company B, 1st Battalion, 38th Infantry, then Company B, 1st Battalion, 38th Infantry, 2nd Infantry Division.  He was in Korea from approximately January 9, 1972, to January 25, 1973, when he was transferred to Fort Lewis, Washington.  He remained at Fort Lewis until the end of his enlistment in July of 1974.  

The appellant has come before the VA claiming that in March, April, or May of 1972, while stationed in Korea, he was the subject of an assault.  More specifically, he has claimed that while walking either on base or from a location off base to the base, he was beaten up by two to four individuals and then sexually assaulted.  He has then testified and insinuated that he sought treatment for the physical assault but did not seek treatment for the sexual assault.  After the incident, he stated that he remained in Korea for nearly a year and then was transferred to Fort Lewis where he ended his Army career.

After leaving the Army, the appellant stated that he took an apprenticeship to become a butcher and then worked as a butcher for a number of years.  In the late 1990s, after being a butcher and a meat truck operator, he changed jobs and now acts as a gardener for his local school district.  While he maintains that he did not speak to anyone about the sexual assault until 2007 to 2009, the effects of that assault were alcoholism, two failed marriages, an inability to bond and socialize with others, and other anger-management issues.  He believes that the psychiatric disorder from which he now suffers therefrom was caused by or the result of the purported inservice assault.  He also avers that his hepatitis, and the residuals thereof, is secondary to the assault that occurred in service.  

The appellant's claim differs from other PTSD claims in that the claimed stressors involve sexual assault along with sexual degradation.  In Patton v. West, 12 Vet. App. 272, 278 (1999), the United States Court of Appeals for Veterans Claims, hereinafter the Court, pointed out that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5). 

With respect to personal assaults, 38 C.F.R. § 3.304(f) was amended in March 2002, to add the following:  If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011). 

In this case, however, it is unclear from a review of the record whether the appellant has been informed of the PTSD assault requirements and how the VA will assist him in the development of his claim, and thus, the case will be remanded to the RO/AMC for such development.  The claim will also be remanded so that additional information concerning the alleged assault may be obtained from the appellant. 

Additionally, per the limited records contained in the claims folder, it appears that after the appellant was discharged from service, he worked in the San Francisco Bay area as a butcher, meat truck driver, and then gardener.  Between the time he was discharged in 1974 to the time he submitted his claim for benefits, the record is silent for any treatment for any type of disability, disorder, or condition, to include PTSD or hepatitis.  Yet, upon reviewing of the record, it is unclear whether the appellant has been specifically asked to provide the names and addresses of all medical care providers who have given him treatment over the years for any disability.  The Board believes that these treatment records may be relevant because they may show prodromas or manifestations of PTSD or complaints involving mood swings or nightmares or recurrent intrusive thoughts.  Because these records have not been specifically requested, the Board believes that the claim should be returned to the RO/AMC so that these records may be requested which, in turn, will help the appellant with the prosecution of his claim.  

Also, because the claim is being returned for additional development, the Court has indicated that medical examinations should, if possible, take into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because this was not done, blood and psychiatric examinations should be performed in keeping with the Court's pronouncements.  Those examinations will also provide additional insight into the appellant's claim and it will allow the VA/Board to address any assertions made by the appellant in support of the claim. 

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center, and the appellant will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action: 

1.  The RO/AMC should contact the appellant and inform him that, in conjunction with his PTSD physical assault claim, he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  The letter should also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" pursuant to 38 C.F.R. § 3.304(f)(3).  A copy of the correspondence should be included in the claims folder for review. 

2.  The RO/AMC should request that the appellant provide a comprehensive written statement concerning his reported sexual assault while stationed in South Korea.  The appellant should be advised that this information is vitally necessary to obtain supportive evidence on the stressful events and he must be asked to be as specific as possible.  He should be asked, for example, the time of day that the assault took place, the location, whether any of his clothes were torn, the names of any individuals who may have been a witness of the assault (or who may have committed the assault), what he did immediately following the assault, whether he saw any of the individuals who assaulted him after the occurrence and what he did when he came in contact with those individuals, etcetera.  He should be informed that, without such details, an adequate search for verifying information cannot be conducted.  He should be further advised that a failure to respond may result in an adverse action against his claim.  The RO/AMC should note in the record the responses provided by the appellant.  

3.  Upon receipt of the above answers, the RO/AMC should send those answers, along with the other statements made by the Veteran, to the National Personnel Records Center (NPRC), if appropriate, and the US Joint Service Records Retention Center (JSRRC).  The RO/AMC should ask each of the units whether they can confirm the presence of the appellant, his duties, and any event he comments thereon.  Moreover, if in the statement the appellant provides any names of individuals who may have been a witness or who may have been his assailant, the RO/AMC should request from NPRC confirmation of the individual's presence in South Korea during the time in question.  Any obtained evidence should be included in the claims folder for future review. 

4.  Following the above, the RO/AMC must make a specific determination, based upon the complete record, with respect to whether the appellant was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  The RO/AMC must specifically render a finding as to whether the record establishes the existence of a stressor or stressors.  In reaching this determination, the RO/AMC should address any credibility questions raised by the record. 

5.  The RO/AMC should contact the appellant and request that he identify all sources of medical treatment received since leaving the service in 1974, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, to include any possible meat cutter union records, state health inspection records, and any additional relevant records are not already in the claims folder.  The appellant should be asked where he received treatment through the VA health care system and provide an approximate date as to when he began receiving care at each facility.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  If requests for any treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011).

6.  Only after Items 1 through 5 have been accomplished, then the RO/AMC should schedule the appellant for the appropriate examination in order to determine whether the appellant now suffers from hepatitis A, B, and/or C, and the residuals thereof.  

The examiner should be given a copy of this remand and the appellant's entire claims folder to include the records obtained as a result of this remand.  The examiner should be requested to review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion as to whether the appellant now suffers from hepatitis A, B, and/or C, and if he does, the examiner should also opine as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein (to include sexual trauma).

It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions that his purported hepatitis was caused by or the result of a sexual assault that occurred while he was on active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the appropriate examiner concludes that the appellant's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

7.  After Items 1 through 5 have been accomplished, the RO/AMC should then schedule the appellant for a psychiatric examination in order to determine whether the appellant now suffers from a psychiatric disorder, to include but not limited to an anxiety disorder not otherwise specified and posttraumatic stress disorder (PTSD).  The examiner should be given a copy of this remand and the appellant's entire claims folder, and the examiner should be informed of which, if any, in-service stressors have been verified.  The examiner should be requested to review the appellant's claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

If and only if it is determined that the appellant is now suffering from PTSD, the examiner should state whether it is at least as likely as not that such disorder is the result of any verified inservice stressors, i.e., sexual assault.  Further, if there are no verified stressors, the examiner should state whether it is at least as likely as not that the appellant's PTSD symptoms are related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.  The examiner is reminded that while the appellant served during the Vietnam Era, he did not actually serve in South Vietnam nor do his records confirm that he every experienced contact with the enemy or with terrorist activity.  

The examiner should express an opinion as to whether any found psychiatric disorder, not to include PTSD, at least as likely as not began in or is related to the appellant's military service or any incidents therein, to include any verified stressors. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

8.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examinations reports.  If the examinations reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the appropriate (incomplete) report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

9.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



